Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "predominately" in claims 26-28 is a relative term which renders the claim indefinite.  The term "predominately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 6, 8, 14 - 19 and 23 - 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100266819.
Regarding claims 1-6, 8,14 -15, and 23-26, US20100266819 discloses a basecoat for paperboard including a pigment blend, the pigment blend including at least a calcined clay and a hyper-platy clay, the hyper-platy clay having a shape factor of at least about 40:1( abstract). The hyper-platy clay can be kaolin. According  to  the  Figure 2,  the  hyper-platy  has  a  sediment void  volume  of  about  51. The hyper-platy clay component of the pigment blend may include platy clay having a relatively high mass median plate diameter. The hyper-platy clay component may have a mass median plate diameter of about 4 microns or more ([0018]). “About 40” includes some value less than 40 since about permits some tolerance.
The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" or “close” ranges, and overlapping or close ranges have been held to establish prima facie obviousness (MPEP 2144.05).

Regarding claims 16-18, US20100266819 discloses the pigment blend can  comprise pigments such as calcium carbonate ([0006]). The pigments (i.e., pigments other than hyper-platy clay and calcined clay) may be incorporated into the pigment blend to reduce material costs and maintain the sediment void volume in the desired range. The additional pigments may comprise at most 50 percent of the pigment blend ([0021]). US20100266819 discloses that pigment blends are formulated to provide relatively high sediment void volumes (i.e., bulkier particle packing) and provide high smoothness at relatively low coat weights, thereby reducing raw material costs. The sediment void volumes in excess of 47 percent may be desired, while sediment void volumes in excess of 50 percent may be more desired, with sediment void volumes in excess of 55 percent may be even more desired, and sediment void volumes in excess of 60 percent being even more desired([0020]). 
Regarding claims 19 and 27, US20100266819 discloses a hyper-platy clay. The hyper-platy clay has a shape factor of at least about 40:1(abstract). The hyper-platy clay can be kaolin. According  to  the  Figure 2,  the  hyper-platy  has  a  sediment void  volume  of  about  51. The hyper-platy clay component of the pigment blend may include platy clay having a relatively high mass median plate diameter. The hyper-platy clay component may have a mass median plate diameter of about 4 microns or more ([0018]).
.
Claims 1-6, 8, 14- 20, and 23 - 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20060096501, alone or in view of US 20090239047.
Regarding claims 1 -10, 19, and 23-25, US’501 discloses a suspension of ground kaolin clay may be fractionated based upon particle size into coarse and fine fractions. Fractionation (or classification) may be accomplished using any known or after-discovered method. Appropriate methods include gravity sedimentation or elutriation, any type of hydrocyclone apparatus, or, suitably, a solid bowl decanter centrifuge, disc nozzle centrifuge, or the like. The resultant coarse fraction may be discarded, used as a separate product or may be directed back to the blend tank as an auxiliary source for the coarse kaolin used in the method of the present invention. The coarse fraction may suitably have a psd such that no more than about 60% by weight of the particles therein have an esd of less than 2 microns and may have a shape factor of at least about 40([0036]). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Although the prior art combination does not disclose the claimed properties (sediment void volume), the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a 
The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" or “close” ranges, and overlapping ranges or close ranges have been held to establish prima facie obviousness (MPEP 2144.05).
 Regarding claims 14 -16 and 20, US’501 discloses a kaolin composition set forth above. The resultant coarse fraction may be used as a separate product. But  it  is  silent  that the  calcium  carbonate  is  used  with  the kaolin  in  the paperboard  production.
  However, US’047 discloses that pigment blends( kaolin  and  calcium  carbonate) are formulated to provide relatively high percent sediment void volumes (i.e., bulkier particle packing) provide high smoothness at relatively low coat weights in 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to   use calcium carbonate and  kaolin  in  the  paperboard   production,  motivated  by the  fact  that  US’062  discloses  that  such pigment blend provide relatively high percent sediment void volumes (i.e. bulkier particle packing) and high smoothness at relatively low coat weights([0027]).
 Regarding  claims 17-18  and  21-22,  without showing unexpected results, the claimed content cannot be considered critical, accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the solvent amount to obtain the desired coating effect.  In re Boesch, 617 F. 2d. 272,205 USPQ 215 (CCPA 1980). Since it has been held that where general conditions of the claim are disclose in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223). US’062 discloses that pigment blends that are formulated to provide relatively high percent sediment void volumes (i.e., bulkier particle packing) provide high smoothness at relatively low coat weights, thereby reducing raw material costs. Sediment void volumes in excess of 45 percent may be desired, while sediment void volumes in excess of 47 percent may be more desired and sediment void volumes in excess of 50 percent may be even more desired. The calcium carbonate component is at least about 10 percent by weight of .
Response to Arguments
Applicant's arguments filed 12/04/2020 have been fully considered but they are not persuasive.
The applicant argues that Bushhouse describes a hyperplaty clay selected to have a high shape factor and which has a high sediment void volume and a large particle size, but Bushhouse does not teach or suggest the combination of features of amended Claim 1.
The Examiner respectfully submits  that Bushhouse discloses  that  the hyper-platy clay having a shape factor of at least about 40:1(abstract). The hyper-platy clay can be kaolin. According  to  the  Figure 2,  the  hyper-platy  has  a  sediment void  volume  of  about  51. The hyper-platy clay component may have a mass median plate diameter of about 4 microns or more.  “About 40” includes some value less than 40 since  “about”  permits  some  tolerance. Thus reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" or “close” ranges, and overlapping or close ranges have been held to establish prima facie obviousness (MPEP 2144.05).
The applicant argues that that clays of the present application are selected to have a particle size distribution predominately within a particle diameter of 1 to 10 micron. Light does not describe the coarse fraction as having a narrow particle size distribution. The  Examiner respectfully submits light  discloses  that the coarse fraction may suitably have a psd such that no more than about 60% by weight of the particles 
The applicant states: Fugitt does not teach or suggest hydrous clay particles having a sediment void volume of greater than 48 percent. To the contrary, Fugitt discloses blends of hydrous clay particles with calcium carbonate. Fugitt does not teach or suggest that the sediment void volume of the hydrous clay particles is greater than 48 percent. Fugitt relies upon the addition of the calcium carbonate to achieve similar properties to that of the presently claimed composition.
The Examiner respectfully submits that US’047 discloses  that  high sediment void volume may be obtained via the use of components having relatively high aspect ratios and/or a relatively high average particle size([0027]). The  coarse  kaolin  fraction  has a relatively high aspect ratios( at  least  about 40)  and/or a relatively high average particle size ( the majority  of  the  particle  size  is  larger than  2  micron ), thus US’501  discloses  at  least the  claimed  sediment void  volume. 
The applicant argues that the applicant does not rely upon the narrow particle size distribution. The narrow particle size distribution is mentioned to show that the Office has not established prima facie obviousness of claimed sediment void volume of Claims 1, 19 and 20. The  Examiner  respectfully  submits  that Light  discloses  that the coarse fraction may suitably have a psd such that no more than about 60% by weight of In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453.  The examiner can normally be reached on Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/SHUANGYI ABU ALI/           Primary Examiner, Art Unit 1731